Exhibit 10.2




CORNING INCORPORATED


CHANGE IN CONTROL AGREEMENT




This Agreement, dated as of ________________ (the “Effective Date”) is entered
into between Corning Incorporated, a corporation organized under the laws of the
State of New York (“Corning” or the “Company”), and ____________ (the
“Executive”).


WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) exists and that the
threat or the occurrence of a Change in Control can result in significant
distractions to its key management personnel because of the uncertainties
inherent in such a situation; and


WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Executive in
the event of a threat or occurrence of a Change in Control and to ensure the
Executive’s continued dedication and efforts in such event without undue concern
for the Executive’s personal, financial and employment security; and


WHEREAS, in order to induce the Executive to remain in the employ of the
Company, particularly in the event of a threat or the occurrence of a Change in
Control, the Company desires to enter into this Agreement with the Executive to
provide the Executive with certain benefits in connection with a Change in
Control or a Potential Change in Control (as hereinafter defined).


NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:
 
1.   TERM OF AGREEMENT.  This Agreement shall commence as of the Effective Date
and shall continue in effect until the December 31st following the Effective
Date.  The Agreement shall thereafter annually be automatically extended until
December 31 of the next following year unless either the Company (but only if
the Company acts with respect to all officers of the same class as the Executive
with whom it has a substantially similar Agreement) or the Executive shall have
given written notice to the other that the term of this Agreement shall not be
so extended by October 1 of a year; and provided, further, that notwithstanding
any such notice by the Company not to extend, the term of this Agreement shall
not expire during a Potential Change in Control Period or prior to the
expiration of two (2) years after the date of a Change in Control that occurs
during the term hereof (including during a Potential Change in Control Period).
 
2.   DEFINITIONS.
 
a.           ACCRUED COMPENSATION.  For purposes of this Agreement, “Accrued
Compensation” shall mean the following amounts earned or accrued through the
“Termination Date” (as hereinafter defined) but not paid as of the Termination
Date: (i) base salary, (ii) reimbursement for reasonable and necessary expenses
incurred by the Executive on behalf of the Company during the period ending on
the Termination Date, (iii) vacation pay and (iv) the Executive’s bonus payable
under the annual Performance Incentive Plan and GoalSharing plans (collectively,
the “Bonus Plans”) based on actual performance, pro-rated by multiplying such
bonuses by a fraction whose numerator is the number of months the Executive
worked in the calendar year in which the Termination Date occurred (counting
those months up to the month end that is closest to the Termination Date) and
whose denominator is twelve.

© 2015 Corning Incorporated. All Rights Reserved.
 
72

--------------------------------------------------------------------------------

 



 
b.           BASE AMOUNT.  For purposes of this Agreement, “Base Amount” shall
mean the Executive’s annual base salary at the rate in effect on the Termination
Date, including all amounts of base salary that are deferred under the employee
benefit plans of the Company or any other agreement or arrangement.
 
c.           BONUS AMOUNT.  For purposes of this Agreement, in the event that
the Executive is not the Company’s Chief Executive Officer or Chief Operating
Officer and the Executive’s base salary at all times in the calendar year of the
Termination Date is less than $599,000, “Bonus Amount” shall mean the
Executive’s Base Amount times the sum of:  (a) Executive’s target percentage in
effect on the Termination Date under the Company’s Performance Incentive Plan,
and (b) 5% (in lieu of GoalSharing award).
 
d.           CAUSE.  For purposes of this Agreement, “Cause” shall mean the
Executive’s:
 
(i)   Conviction of or pleading guilty or no contest (or its equivalent) to a
felony or conviction of or pleading guilty or no contest (or its equivalent) to
a misdemeanor involving moral turpitude (from which no further appeals have been
or can be taken);
 
(ii)   gross abdication of his duties as an employee and officer of the Company
(other than due to the Executive’s illness or personal family problems), which
conduct remains uncured by the Executive for a period of at least 30 days
following written notice thereof to the Executive by the Company, in each case
as determined in good faith by the Company; or
 
(iii)   misappropriation of Company assets, personal dishonesty or business
conduct which causes material or potentially material financial or reputational
harm for the Company.  For purposes of this Section 2(d), no act or failure to
act on the Executive’s part shall be deemed to be a termination for Cause if
done, or omitted to be done, in good faith, and with the reasonable belief that
the action or omission was in the best interests of the Company.
 
e.           CHANGE IN CONTROL.  For purposes of this Agreement, a “Change in
Control” shall mean any of the following events, provided that such event is
also a ‘change of ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation’ within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”):
 
(i)   Any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities;
 
(ii)   The individuals who are members of the Board as of the date this
Agreement is approved by the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board within a twelve (12) month
period; PROVIDED, HOWEVER, that if the appointment, election or nomination for
election by the Company’s stockholders, of any new director is approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered a member of the Incumbent Board;
PROVIDED, FURTHER, HOWEVER, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest;

© 2015 Corning Incorporated. All Rights Reserved.
 
73

--------------------------------------------------------------------------------

 

 
(iii)   Consummation of a merger, consolidation or reorganization involving the
Company, unless such merger, consolidation or reorganization results in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or parent thereof) more than
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or parent thereof outstanding
immediately after such merger, consolidation, or reorganization;
 
(iv)   A complete liquidation or dissolution of the Company; or
 
(v)   The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a subsidiary).
 
f.   COMPANY.  For purposes of this Agreement, “Company” shall include Corning’s
“Successors and Assigns” (as hereinafter defined).
 
g.   DISABILITY.  For purposes of this Agreement, “Disability” shall mean a
physical or mental infirmity which the Company reasonably believes is expected
to impair the Executive’s ability to substantially perform the Executive’s
duties with the Company for a period of: (i) one hundred eighty (180)
consecutive days; or (ii) 180 days during any twelve (12) month period, and the
Executive has not returned to full time employment prior to the Termination Date
as stated in the “Notice of Termination”.
 
h.   GOOD REASON.  For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the events or conditions described in subsections (i)
through (vi) below, PROVIDED, HOWEVER, that the Executive gives the Company
thirty (30) days’ Notice of Termination (as defined below) (during which time
the Company will have an opportunity to correct the condition constituting “Good
Reason”), and PROVIDED, FURTHER, that such notice is submitted by the Executive
no later than three (3) months after the occurrence of the event that is the
basis for the “Good Reason”:
 
(i)   a material change in the Executive’s title, position or responsibilities
which represents a material and adverse change from the Executive’s title,
position or responsibilities as in effect immediately prior to such change;
 
(ii)   the assignment to the Executive of any duties or responsibilities which
are substantially inconsistent with the Executive’s title, position or
responsibilities as in effect immediately prior to such assignment and which
represents a material adverse change to the Executive;
 
(iii)   any removal of the Executive from or failure to reappoint or reelect the
Executive to any of such offices or positions, except in connection with the
termination of the Executive’s employment for Disability, Cause, as a result of
the Executive’s death or by the Executive other than for Good Reason;
 
(iv)   a material reduction in the Executive’s base salary, other than a
reduction not in excess of ten percent (10%) that occurs in connection with a
uniform reduction in base salary of other executives of the Company;
 
(v)   the Company’s requiring the Executive to change the location of his
principal office which results in Executive having to commute more than 30 miles
from his residence, without Executive’s express consent, except for reasonably
required travel on the Company’s business which is not materially greater than
such travel requirements prior to the Change in Control; or

© 2015 Corning Incorporated. All Rights Reserved.
 
74

--------------------------------------------------------------------------------

 

 
(vi)   any material breach by the Company of any provision of this Agreement or
any Employment Agreement between the Company and the Executive, including, but
not limited to, the failure of the Company to obtain an agreement from any
Successors and Assigns to assume and agree to perform this Agreement, as
contemplated in Section 8 hereof.
 
The definition of “Good Reason” is intended to qualify as “good reason”
separation from service under Treasury Regulation section 1.409A-1(n)(2) (e.g.,
the “Good Reason” must be a material adverse change to the Executive), and the
definition of “Good Reason” shall be interpreted and administered consistent
with that intent.
 
i.   NOTICE OF TERMINATION.  For purposes of this Agreement, “Notice of
Termination” shall mean a written notice of termination of the Executive’s
employment from the Company, which notice indicates the Termination Date (as
defined below), the specific termination provision in this Agreement relied upon
and which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.
 
j.   POTENTIAL CHANGE IN CONTROL PERIOD.  For purposes of this Agreement,
"Potential Change in Control Period" shall mean the period beginning on the date
of execution (during the term of this Agreement) of an agreement with respect to
a transaction the consummation of which would constitute or result in a Change
in Control, and ending on the date immediately following the Change in Control
date or the date on which such agreement is terminated or the transaction
contemplated therein otherwise is abandoned.
 
k.   SUCCESSORS AND ASSIGNS.  For purposes of this Agreement, “Successors and
Assigns” shall mean a corporation or other entity acquiring all or substantially
all of the assets and business of the Company whether by operation of law or
otherwise.
 
l.   TERMINATION DATE.  For purposes of this Agreement, “Termination Date” shall
mean, in the case of the Executive’s death, the Executive’s date of death.  For
other separations from service the “Termination Date” shall mean the Executive’s
separation from service within the meaning of Section 409A.  In the case of a
Good Reason separation from service, the Executive must provide the Company at
least thirty (30) days advance notice of the Executive’s anticipated separation
date.  If the Executive’s employment is terminated by the Company due to
Disability, the date specified in the Notice of Termination shall be at least 30
days from the date the Notice of Termination is given to the Executive, and the
Executive shall not have returned to the full-time performance of the
Executive’s duties during such period of at least 30 days.
 
3.   CHANGE IN CONTROL BENEFITS
 
a.    If, during the term of this Agreement, the Executive’s employment with the
Company shall be terminated within the Potential Change in Control Period or
within two (2) years following a Change in Control, the Executive shall be
entitled to the following compensation and benefits:
 
(i)   If the Executive’s employment with the Company shall be terminated by
reason of death or Disability, the Company shall pay to the Executive the
Accrued Compensation.  If the Executive’s employment with the Company shall be
terminated by the Company for Cause or by the Executive other than for Good
Reason, the Company shall pay to the Executive the Accrued Compensation, except
that the Executive shall not be entitled to the bonus described in subsection
2(a)(iv).
 
(ii)   If the Executive’s employment with the Company shall be terminated by the
Company not for Cause or by the Executive for Good Reason, the Executive shall
be entitled to the following:
 
(1)   The Company shall pay the Executive all Accrued Compensation;

© 2015 Corning Incorporated. All Rights Reserved.
 
75

--------------------------------------------------------------------------------

 

 
(2)   Executive shall receive an amount in accordance with the following:
 
·   If the Executive is not the Company’s Chief Executive Officer or Chief
Operating Officer and the Executive’s base salary at all times in the calendar
year of the Termination Date is less than $599,000, the Company shall pay
Executive two (2) times the sum of (A) the Base Amount, and (B) the Bonus
Amount;
 
·   If the Executive is the Company’s Chief Executive Officer, the Company shall
pay Executive six (6) times the Base Amount;
 
·   If the Executive is the Company’s Chief Operating Officer, the Company shall
pay Executive four (4) times the Base Amount;
 
·   If the Executive is not the Company’s Chief Executive Officer or Chief
Operating Officer and the Executive’s base salary at any time in the calendar
year of the Termination Date is equal to or greater than $599,000, the Company
shall pay Executive three-and-a-half (3.5) times the Base Amount.
 
(3)   The restrictions on any outstanding equity and other long-term incentive
awards, including stock options, restricted stock, restricted stock units and
cash performance units, granted to the Executive under the Company’s stock
option and other stock incentive plans shall be governed solely by the terms of
those specific plans and agreements.
 
(4)   For a number of months equal to twenty-four (24) months (the “Continuation
Period”), the Company shall continue on behalf of the Executive and the
Executive’s eligible dependents, the medical, dental and hospitalization
benefits provided (A) to the Executive at any time during the 90-day period
prior to the Involuntary Termination or at any time thereafter or (B) to other
similarly situated executives who continue in the employ of the Company during
the Continuation Period.  The coverage and benefits (including deductibles,
copays and employee contribution costs) provided in this subsection during the
Continuation Period shall be no less favorable to the Executive and the
Executive’s dependents than coverage provided to other similarly situated active
employees of the Company.  The Company’s obligation under this subsection shall
cease as soon as Executive becomes eligible for another employer’s medical,
dental and hospitalization benefits during the Continuation Period;
 
(5)   The Executive may request the Company to purchase the Executive’s
principal residence.  Such purchase must take place and be finalized in the
calendar year following the year in which the Termination Date occurs.  Such
purchase shall be made at the residence’s appraised value at the Termination
Date, as determined in accordance with the Company’s relocation policies in
effect immediately prior to the Potential Change in Control Period or Change in
Control (as applicable);
 
(6)   Commencing on the Termination Date and continuing for a period that shall
not exceed one year, the Executive shall be eligible for reasonable
comprehensive outplacement assistance up to a maximum benefit equal to 20% of
base pay at the time of termination (but not to exceed $50,000).  The Company
shall pay the cost for such assistance, within one year after the assistance
commences, directly to an outside vendor selected by the Executive and the
Company.
 
b.           The amounts provided for in subsections 3(a)(i), 3(a)(ii)(1) and
3(a)(ii)(2) shall be paid in a single lump sum cash payment within sixty (60)
days after the Executive's Termination Date; provided that the bonus described
in subsection 2(a)(iv) shall be paid at the time such payments are made for
other similarly situated executives who participate in the Bonus Plans and in
all instances before the date that is two and one-half (2½) months after the end
of the fiscal year to which the bonuses relate.

© 2015 Corning Incorporated. All Rights Reserved.
 
76

--------------------------------------------------------------------------------

 

 
c.           The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Executive in any subsequent employment.
 
4.   NOTICE OF TERMINATION.  During the Potential Change in Control Period and
on or following a Change in Control, any purported termination of the
Executive’s employment shall be communicated by a Notice of Termination to the
Executive.  For purposes of this Agreement, no such purported termination shall
be effective without such Notice of Termination.
 
5.   OVERALL LIMIT ON TOTAL BENEFITS.  Notwithstanding anything to the contrary
in this Agreement, to the extent that the total value of all cash and non-cash
benefits and payments provided to Executive under Sections 3(a)(ii)(2),
3(a)(ii)(4) and 3(a)(ii)(6) exceeds 2.99 times the sum of (A) the Base Amount,
(B) Executive’s target bonus under the Company’s Performance Incentive Plan, and
(C) 5% of the Base Amount in lieu of  Executive’s GoalSharing award (this
overall 2.99 value being referred to as the “Maximum Benefit”), then the
payments and benefits provided under this Agreement will be reduced
dollar-for-dollar as required to ensure that the total value of all such
payments and benefits provided under the sections noted above do not exceed the
Maximum Benefit.  Notwithstanding anything contained in this Agreement or any
other compensation plan to the contrary, if upon or following a change in the
“ownership or effective control” of the Company or in the “ownership of a
substantial portion of the assets” of the Company (each within the meaning of
Section 280G of the Code), the tax imposed by Section 4999 of the Code (the
“Excise Tax”) applies to any payments, benefits and/or amounts received by the
Executive pursuant to this Agreement or otherwise (collectively, the “Total
Payments”), then the Total Payments shall be reduced so that the maximum amount
of the Total Payments (after reduction) shall be one dollar ($1.00) less than
the amount which would cause the Total Payments to be subject to the Excise Tax;
provided that such reduction to the Total Payments shall be made only if the
total after-tax benefit to the Executive is greater after giving effect to such
reduction than if no such reduction had been made.  If any reductions are
required under this section, the Company shall reduce the payment under
subsection 3(a)(ii)(2) to the extent so necessary.
 
6.   EMPLOYMENT TAXES.  All payments made pursuant to this Agreement will be
subject to applicable withholdings of income and employment taxes.
 
7.           SUCCESSORS; BINDING AGREEMENT.  This Agreement shall be binding
upon and shall inure to the benefit of the Company, its Successors and Assigns
and the Company shall require any Successors and Assigns to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession or assignment
had taken place.  Neither this Agreement nor any right or interest hereunder
shall be assignable or transferable by the Executive or the Executive’s
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution.  This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal personal representative.
 
8.           NOTICE.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Chairman of the Board with a copy to the Secretary of the
Company.  All notices and communications shall be denied to have been received
on the date of delivery thereof or on the third business day after the mailing
thereof, except that notice of change of address shall be effective only upon
receipt.

© 2015 Corning Incorporated. All Rights Reserved.
 
77

--------------------------------------------------------------------------------

 

 
9.           NON-EXCLUSIVITY OF RIGHTS; EFFECT ON CHANGE IN CONTROL
POLICY.  Nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any benefit, bonus, incentive or other
plan or program provided by the Company (except for any severance or termination
policies, plans, programs or practices) and for which the Executive may qualify,
nor shall anything herein limit or reduce such rights as the Executive may have
under any other agreements with the Company.  Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan or
program of the Company shall be payable in accordance with such plan or program,
except as explicitly modified by this Agreement.
 
10.           NO IMPLIED EMPLOYMENT RIGHTS.  Nothing in this Agreement shall
alter the Executive’s status as an “at will” employee of the Company or be
construed to imply that the Executive’s employment is guaranteed for any period
of time except as otherwise agreed in a written agreement signed by a duly
authorized officer of the Company.
 
11.           MISCELLANEOUS.  Except as expressly provided herein, no provision
of this Agreement may be modified, waived or discharged, unless such waiver,
modification or discharge is agreed to in writing and signed by the Executive
and the Company.  No waiver by either party hereto at any time of any breach by
the other party hereto, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreement or representation, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
 
12.           GOVERNING LAW.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York without giving
effect to the conflict of law principles thereof.
 
13.           ARBITRATION.  Any dispute or controversy arising under or in
connection with the subject matter, the interpretation, the application, or
alleged breach of this Agreement (“Arbitrable Claims”) shall be resolved by
binding arbitration in New York City, New York, in accordance with the
then-current National Rules for the Resolution of Employment Disputes of the
American Arbitration Association.  Arbitration shall be final and binding upon
the parties and shall be the exclusive remedy for all Arbitrable
Claims.  Notwithstanding the foregoing, either party may bring an action in
court to compel arbitration under this Agreement, to enforce an arbitration
award, or to seek injunctive relief.  THE PARTIES HEREBY WAIVE ANY RIGHT TO JURY
TRIAL AS TO ARBITRABLE CLAIMS.
 
14.           LEGAL FEES AND EXPENSES.  The Company shall pay or reimburse the
Executive on an after-tax basis for all costs and expenses (including, without
limitation, court and arbitrations cost and reasonable legal fees and expenses
which reflect common practice with respect to the matters involved) incurred by
the Executive as a result of any claim, action or proceeding arising out of this
Agreement or the contesting, disputing or enforcing of any provision, right or
obligation under this Agreement, except where it is finally determined that the
Executive's position was entirely without merit and asserted in bad faith.  The
Company agrees to pay such amounts within sixty (60) days following the
Company’s receipt of an invoice from the Executive, provided that the Executive
shall have submitted an invoice for such amounts at least ninety (90) days
before the end of the calendar year following the calendar year in which such
fees and disbursements were incurred.
 
15.           SEVERABILITY.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

© 2015 Corning Incorporated. All Rights Reserved.
 
78

--------------------------------------------------------------------------------

 

 
16.           ENTIRE AGREEMENT.  The parties agree that the terms of this
Agreement are intended to be the final expression of their agreement with
respect to the subject matter of this Agreement and may not be contradicted by
evidence of any prior or contemporaneous Agreement, except to the extent that
the provisions of any such agreement have been expressly referred to in this
Agreement as having continued effect.  Any and all previous change in control
agreements between the Company and the Executive are null and void and given no
effect as of the Effective Date.  However, notwithstanding the preceding
sentence or any other provision in this Agreement to the contrary, with respect
to any cash or performance stock awards granted to Executive under the Company’s
Corporate Performance Plan before the Effective Date of this Agreement, the
terms of the Executive’s Change in Control Agreement most recently previously in
effect prior to this Agreement shall apply to (and only to) such awards, rather
than the terms of this Agreement.
 
17.           SECTION 409A.
 
a.           For purposes of this Agreement, “Section 409A” shall mean Section
409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and other authoritative guidance issued thereunder.  The benefits
under this Agreement are intended to either be exempt from the requirements of
Section 409A (e.g., the payments under subsections 3(a)(i), 3(a)(ii)(1),
3(a)(ii)(2), and 3(a)(ii)(4) are intended to be exempt because they are intended
to qualify as “short term deferrals” within the meaning of Treasury Regulation
Section 1.409A-1(b)(4), as “outplacement benefits” under Treasury Regulation
Section 1.409A-1(b)(9)(v)(A), and/or as “certain welfare benefits” under
Treasury Regulation Section 1.409A-1(a)(5)) or to comply with the requirements
of Section 409A, and this Agreement shall be interpreted and administered in
accordance with that intent so that no taxes are imposed on the Executive under
Section 409A.  If any provision of this Agreement would otherwise conflict or
frustrate this intent, that provision will be interpreted and deemed amended so
as to avoid the conflict.  Any reference to “termination of employment” or
similar term shall mean “separation from service” as defined under Section 409A.
 
b.           The Company reserves the right, without the consent of the
Executive, to amend this Agreement at any time to comply with Section 409A and
the regulations and other authoritative guidance issued thereunder.
 
c.           The timing of all payments and benefits under this Agreement shall
be made consistent with the requirements of Section 409A to the extent that
Section 409A is applicable to payments under this Agreement.  Therefore,
notwithstanding any provision in this Agreement to the contrary, in the event
that the Executive is a “specified employee” (as defined in Section 409A), any
benefit or amount described in this Agreement that is nonqualified deferred
compensation within the meaning of Section 409A and that is to be made upon
separation from service shall be delayed until the date which is the first day
of the seventh month after the date the Executive separates from service (or, if
earlier, the date of the Executive’s death), if necessary to avoid any taxes
that would otherwise be imposed by IRC Section 409A.

© 2015 Corning Incorporated. All Rights Reserved.
 
79

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.





 
Corning Incorporated:
           
By:
                                     
Executive:
                 

 
 
 

© 2015 Corning Incorporated. All Rights Reserved.
 
80

--------------------------------------------------------------------------------

 
